FILE COPY




                                   No. 07-16-00437-CR


In the Matter of David                       §     From the 251st District Court
Christopher Hesse                                    of Potter County
                                             §
                                                   August 1, 2017
                                             §
                                                   Opinion by Chief Justice Quinn
                                             §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated August 1, 2017, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo